In this appeal, we decide whether the Arizona anti-deficiency law is preempted by Department of Veteran Affairs (VA) regulations that authorize the VA to collect deficiencies on VA-guaranteed home loans. Ariz.Rev.Stat.Ann. §§ 33-729 A, 33-814 G. Because the Arizona anti-deficiency law at issue here is identical to the Oregon anti-deficiency law we considered in Connelly v. Derwinski, 961 F.2d 129, 130 (9th Cir.1992), we hold, on the basis of that opinion, that Arizona’s anti-deficiency law is preempted by 38 C.F.R. § 36.4323(e). Accordingly, we affirm the district court’s summary judgment awarded to the Secretary of Veteran Affairs.
In a separate unpublished memorandum disposition, we also affirm the summary judgment against Barkley, who raised issues particular to his case.
AFFIRMED.